Citation Nr: 0802780	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 until May 1971, 
and from January 1974 until February 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to establish service connection for 
residuals of a right ankle fracture.  In the January 2005 
rating decision on appeal, the RO declined to reopen the 
claim and continued the denial from a July 1998 rating 
decision.  Accordingly, the veteran's claim for residuals of 
a right ankle fracture was certified to the Board as a new 
and material evidence claim.  

Upon review, the Board does not consider the veteran's claim 
to be in the correct procedural posture and therefore, it is 
not properly before the Board.  As stated above, the RO 
originally denied a claim for residuals of a right ankle 
fracture by rating decision dated July 1998 on the basis that 
no permanent residual or chronic disability subject to 
service connection was shown.  

In correspondence dated August 1998, the veteran stated his 
desire to appeal the July 1998 rating decision and also 
raised concerns about his character of discharge and his 
status of entitlement to receive VA benefits for his periods 
of service.  The Board construes this correspondence as a 
timely Notice of Disagreement (NOD) to the July 1998 rating 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
20.300, 20.302.  

Thereafter, the RO issued a Corrected Administrative Decision 
in October 1998, which amended the dates of the veteran's 
periods of service and their respective characters of 
discharge.  However, that Decision does not satisfy the RO's 
obligation to issue a statement of the case (SOC) upon 
receipt of a timely NOD.  See 38 U.S.C.A. § 7105(d)(1); 38 
C.F.R. §§ 19.26, 19.29, 19.30.  

Moreover, the SOC issued in November 2005 in response to he 
veteran's NOD to the January 2005 rating decision also does 
not satisfy this obligation since it addressed his claim as 
one requiring new and material evidence.      

In this vein, the Court has directed that where a veteran has 
submitted a timely NOD and the RO has not yet issued an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  In order to put this issue in the 
correct procedural posture, the Board finds that an SOC 
should be provided on the issue of entitlement to service 
connection for a right ankle fracture.  

Additionally, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds that additional development is required in order 
to satisfy VA's duty to notify the veteran.  Specifically, he 
should be provided adequate notice in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West. 2002); 38 C.F.R. § 3.159 
(2007).  

In a letter from the RO to the veteran dated August 2004, his 
service connection claim was described as one to reopen 
requiring new and material evidence.  That same notice also 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not properly notify him according 
to the correct procedural posture of the case.  

As such, the veteran should be issued proper notice of his 
service connection claim for residuals of a right ankle 
fracture in compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).   Finally, the veteran has not received notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice should be sent to him.  



Accordingly, the case is REMANDED for the following actions:

1.  Send proper VCAA notice to the 
veteran a letter clearly describing the 
type of evidence that he must submit to 
substantiate his claim and what evidence, 
if any, VA will attempt to obtain on his 
behalf.  Such letter should also comply 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issue of 
entitlement to service connection for 
residuals of a right ankle fracture.  

The veteran is informed that the claim 
will be returned to the Board following 
the issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.  
If a timely substantive appeal is filed, 
the issue should be certified to the 
Board for appellate consideration.

3.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case. The 
veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



